Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 1 of 12




                 EXHIBIT A-3
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 2 of 12
                                                                                                          EXHIBIT
                                                                                                        Marks 08/19/20 EX6
     Caution
As of: August 18, 2020 12:08 AM Z

          In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election
                                    Supreme Court of Pennsylvania, Western District
                                January 14, 2004, Submitted ;March 8, 2004, Decided
                                          Nos. 71 WAP 2003 & 72 WAP 2003

Reporter
577 Pa. 231 '; 843 A.2d 1223 ""; 2004 Pa. LEXIS 431 **'


IN RE: CANVASS OF ABSENTEE BALLOTS OF
NOVEMBER 4, 2003 GENERAL ELECTION; APPEAL
OF: JOHN PIERCE, THOMAS STEPNICK AND SUSAN                   Case Summary
GANTMAN AND SUSAN GANTMAN FOR SUPERIOR
COURT, INC.
                                                             Procedural Posture
                                                             A county elections board voided certain absentee
                                                             ballots cast in the November 4, 2003, general election.
Prior History: ("*"1] Appeal from the Order of               The Allegheny County Court of Common Pleas
Commonwealth Court entered December 18, 2003, at             (Pennsylvania) held that absentee ballots delivered by
Nos. 2649 and 2650 CD 2003, affirming the Order of the       third persons were valid and should be counted. The
Allegheny County Court of Common Pleas entered               Commonwealth Court (Pennsylvania) affirmed the trial
November 26, 2003, at GD 03-022785 and GD 03-                court's decision. The state supreme court granted
                                                             allocatur. Appellants and appellees were certain
022803. Trial Court Judge: Joseph M. James, President
Judge. Intermediate Court Judges: James Gardner              candidates and voters.
Colins, President Judge, Bernard L. McGinley, Doris A.
Smith-Ribner, Dan Pellegrini, Rochelle S. Friedman,
Bonnie B. Leadbetter and Robert E. Simpson, JJ. X339
A.2d 457 (Pa. Cmwlth. 2003) (en bane).

                                                             Overview
In re Canvass of Absentee Ballots of November 4, 2003,
                                                             The absentee ballots at issue were hand-delivered to
839 A.2d 451, 2003 Pa. Commw. LEXIS 963 (Pa.
                                                             the county elections board by third persons on behalf of
Commw. Ct., 2003)
                                                             non-disabled voters. On appeal, the issue was whether
                                                             non-disabled absentee voters could have third persons
                                                             hand-deliver their ballots to the elections board under
                                                             Pa. Stat. Ann. tit. 25, ~ 3146.6(a), where the board
Disposition: Reversed in part.
                                                             indicated that the practice was permitted. The state
                                                             supreme court concluded that Pa. Stat. Ann. tit. 25,
                                                             3146.6 a 's "in person" delivery requirement was
                                                             mandatory, and that absentee ballots delivered in
                                                             violation of the provision were invalid, notwithstanding
Core Terms                                                   the board's erroneous instructions to the contrary. Under
                                                             the statute's plain meaning, anon-disabled absentee
ballots, Election, absentee, voters, delivery, mandatory,    voter had two choices: send the ballot by mail, or deliver
disabled, invalid, hand-delivered, non-disabled,             it in person. Third-person hand-delivery of absentee
deadline, mail, seventy-four, third-party, ambiguity,        ballots was not permitted. To ignore Pa. Stat. Ann. tit.
nunc, tune, commingled, injunctive, candidate, fifty-six,    25, § 3146.6(a~'s clear instructions regarding in-person
envelope, void                                               delivery would undermine the statute's very purpose as


                                                      Ronald Hicks
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 3 of 12

                                                                                                          Page 2 of 11
                        577 Pa. 231, *231; 843 A.2d 1223, '*1223; 2004 Pa. LEXIS 431, **"1

a safeguard against fraud. The state supreme court            HN3[ ] Legislation, Interpretation
concluded that its precedent was c►ear, and it could not
simply ignore substantive provisions of the                   The polestar of statutory construction is to determine the
Pennsylvania Election Code.                                   intent of the General Assembly. 1 Pa. Cons. Stat.
                                                               7927 a . Generally speaking, the best indication of
                                                              legislative intent is the plain language of a statute.



                                                                  Governments > Legislation > Interpretation
Outcome
The judgment of the Commonwealth Court was                    HN4[~] Legislation, Interpretation
reversed in so far as it held that certain absentee ballots
delivered on behalf of non-disabled absentee voters           In construing statutory language, words and phrases
were valid.                                                   shall be construed according to rules of grammar and
                                                              according to their common and approved usage.



                                                                  Governments > Legislation > Interpretation
LexisNexisO Headnotes
                                                              HN5[~] Legislation, Interpretation

                                                              See 7 Pa. Cons. Stat. .$ 1921(b).


    Governments > Local
                                                                  Governments > Legislation > Interpretation
    Governments > Administrative Boards

                                                              HN6[j] Legislation, Interpretation
    Governments > Local Governments > Elections

                                                              Under 1 Pa. Cons. Stat. § 1921(c), it is only when the
HN1[~] Local Governments, Administrative Boards
                                                              words of a statute "are not explicit' that a court may
See Pa. Stat. Ann. tit. 25, ~ 3146.6(a).                      resort to other considerations, such as the statute's
                                                              perceived "purpose," in order to ascertain legislative
                                                              intent. Rules of construction, such as consideration of a
                                                              statute's perceived "object" or "purpose," are to be
    Civil Procedure > Appeals > Standards of                  resorted to only when there is an ambiguity.
    Review > De Novo Review

    Constitutional Law > Equal Protection > Disability
                                                                  Governments > Local Governments > Elections
    Constitutional Law > Equal Protection > Nature &
    Scope of Protection                                           Governments > Legislation > Interpretation

HN2[j] Standards of Review, De Novo Review                        Governments > State &Territorial
                                                                  Governments > Elections
With questions of law, an appellate court's review is
plenary.                                                      HN7[;] Local Governments, Elections

                                                              All things being equal, a law will be construed liberally in
                                                              favor of the right to vote but, at the same time, an
    Governments > Legislation > Interpretation                appellate court cannot ignore the clear mandates of the
                                                              Pennsylvania Election Code.
    Workers' Compensation & SSDI > Administrative
    Proceedings > Judicial Review > General Overview

                                                     Ronald Hicks
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 4 of 12

                                                                                                        Page 3 of 11
                        577 Pa. 231,"231; 843 A.2d 1223, ""1223; 2004 Pa. LEXIS 431, ""*1

     Governments > Local Governments > Elections             Judges: COMPOSITION OF THE COURT: MR. CHIEF
                                                             JUSTICE RALPH J. CAPPY, CASTILLE, NIGRO,
     Governments > Legislation > Interpretation              NEWMAN, SAYLOR, EAKIN, JJ. MR. JUSTICE
                                                             CASTILLE. Mr. Justice BAER did not participate in the
~H    ~] Local Governments, Elections                        consideration or decision of this matter. Mr. Justice
                                                             SAYLOR concurs in the result.
Pa. Stat. Ann. tit. 25. ~ 3146.6L) unequivocally provides
that the elector shall send the absentee ballot by mail,
postage, except where franked, or deliver it in person to
the board of election. The word "shall" carries an           Opinion by: CASTILLE
imperative or mandatory meaning.



     Governments > Legislation > Interpretation              Opinion
HN9[~] Legislation, Interpretation

The Statutory Construction Act dictates that legislative     [**1225] (*234] MR. JUSTICE CASTILLE
intent is to be considered only when a statute is            The issue on this appeal is whether non-disabled
ambiguous. 1 Pa. Cons. Stat. Ann. ~ 1921(b). Under the
                                                             absentee voters may have third persons hand-deliver
Statutory Construction Act, if the plain language of the     their ballots to the Allegheny County Board of Elections
statute is unambiguous, an appellate court should not        under Section 3146.6(a) of the Election Code, 25 P.S.
seek to avoid the clear command based upon a                 3146.6 a ,where the Board of Elections indicated that
consideration of perceived intent or purpose. 1 Pa.          this practice was permitted. The Commonwealth Court
Cons. Stat. § 7921(c).                                       affirmed the trial court and held that absentee ballots
                                                             delivered by third persons were valid under these
                                                             circumstances. For the reasons that follow, we hold that
     Civil Procedure > Judgments > Relief From               Section 3146.6(a)'s "in person" delivery requirement is
     Judgments > Void Judgments                              mandatory, and that absentee ballots delivered in
                                                             violation of the provision are invalid, notwithstanding the
HN10f~] Relief From Judgments, Void Judgments                Board's erroneous instructions (***2] to the contrary.
                                                             Accordingly, we reverse.
An act done in violation of a mandatory provision is void.
                                                             This appeal arises from the Board's decision to void
                                                             seventy-four absentee ballots cast in the November 4,
                                                             2003 general election. Fifty-six of the ballots were
                                                             deemed to be invalid absentee ballots. An additional
Counsel: For John Pierce, et al., APPELLANT: Ronald          eighteen ballots were deemed to be invalid because finro
Lee Hicks, Esq., David James Porter, Esq. and                potentially problematic absentee ballots were
Lawrence J. Tabas, Esq.                                      inadvertently commingled with sixteen valid ballots, so
                                                             that it was no longer possible to tell which two of the
                                                             eighteen were disputable.
For Democratic State Committee of Pennsylvania,
APPELLEE: Lazar Melton Palnick, Esq. and Clifford B.         Appellants are John Pierce, a Republican candidate for
Levine, Esq.                                                 Allegheny County Treasurer, Thomas Stepnick, a
                                                             Republican candidate for Allegheny County Register of
                                                             Wills, Susan Gantman, a Republican candidate for the
For Allegheny County Department of Elections,
                                                             Pennsylvania Superior Court, and her Campaign
APPELLEE: Allan Joseph Opsitnick, Esq. and Charles
                                                             Committee, Susan Gantman for Superior Court, Inc.
p. McCullough, Esq.
                                                             Appellees are John Driscoll, a Democratic candidate for
                                                             the Superior Court, Carol Krupski, M.D., an Allegheny
                                                             County voter whose absentee ballot was disallowed,
                                                              [*235] and the Democratic State Committee of

                                                    Ronald Hicks
             Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 5 of 12

                                                                                                                Page 4 of 11
                          577 Pa. 231, "`235; 843 A.2d 1223, "1225; 2004 Pa. LEXIS 431, ""*2

Pennsylvania. The parties inexplicably do not discuss              (a) At any time after receiving an official absentee ballot,
how, or if, our decision will affect the ultimate outcome          but on or before five o'clock P.M. on the Friday prior to
of any of the contested elections. We do note that                 the primary or election, the elector shall, in secret,
appellant Pierce decisively lost the (***3] County                 proceed to mark the ballot only in black lead pencil,
Treasurer election by 60,307 votes, while appellant                indelible pencil or blue, black or blue-black ink, in
Stepnick decisively lost the Register of Wills election by         fountain pen or ball point pen, and then fold the ballot,
77,472 votes. ~ The statewide race for Superior Court              enclose and securely seal the same in the envelope on
was far closer, however, with appellant Gantman                    which is printed, stamped or endorsed "Official
defeating appellee Driscoll by twenty-eight votes out of           Absentee Ballot." This envelope shall then be placed in
more than two million two hundred fifty-thousand cast.             the second one, on which is printed the form of
2 (***4] Although it [**1226] is again not clear from the          declaration of the elector, and the address of the
pleadings, we presume that these certified results do              elector's county board of election and the local election
not include the ballots at issue here, as this Court               district of the elector. The elector shall then fill out, date
stayed the Commonwealth Court's order pending our                  and sign the declaration printed on such envelope. Such
resolution of the appeal. Moreover, it is not apparent             envelope shall then be securely sealed and the elector
from the pleadings, or the sparse record that exists,              shall send same by mail, postage prepaid, except
whether the ballots at issue, if counted, would have had           where franked, or deliver it in person to said county
an effect upon the outcome of the Superior Court                   board of election . . . .
election. 3
                                                                   25 P.S. § 3146.6(x1 (emphasis added). Although
The fifty-six absentee ballots at issue were hand-                 the [***6] Election Code does not provide for third-party
delivered to the Allegheny County Elections Board by               deliveries of absentee ballots, the Allegheny County
third persons on behalf of non-disabled voters. Section            Elections Board apparently has allowed third-party
3746.6 a [***5] of the Election Code unequivocally                 deliveries of absentee ballots in past elections. On
HN1t] provides, inter alia, that absentee [*236]                   October 10, 2003, with an eye to the upcoming
ballots must be delivered by mail or in person to the              November 4, 2003 election, the Republican Committee
Board of Elections:                                                submitted a letter to the Board objecting to this practice
                                                                   and requesting that it strictly construe the "in person"
                                                                   delivery requirement set forth in Section 3146.6(x). In
                                                                   response, on October 22, 2003, the acting Chairman of
 In the race for Treasurer, appellant Pierce received 115,245
                                                                   the Board of Elections, the Honorable James McGregor
votes, while his Democratic opponent received 180,561 votes.
                                                                   of the Court of Common Pleas of Allegheny County,
Appellant Stepnick received 105,065 votes against his
Democratic opponent for Register of Wills, who received            directed the Elections Division to refuse absentee
183,537 votes.                                                     ballots delivered by third parties. This policy was strictly
                                                                   enforced between October 22, 2003, and October 27,
z In the contested Superior Court election, appellant Gantman      2003.
received 1,125,543 votes, while appellee Driscoll received
1,125,515 votes.                                                   Following a public hearing to reconsider the chairman's
                                                                   decision, however, the Board of Elections reversed
3 Not surprisingly, given that the parties have not addressed
                                                                   course and decided to accept third-party deliveries of
the effect our decision could have on the outcome of the
                                                                   absentee ballots. On October 27, 2003, the Board
election, no party has suggested that the issue before this
Court has been rendered moot. At the Board of Elections            issued a directive indicating [*237] the change in
hearing, appellants Pierce and Stepnick averred that the           voting procedure; under the new procedure any person
matter was not moot, even though they had decisively lost          delivering another person's absentee ballot would be
their respective elections, because a federal district court had   required to show photo identification [***7] and sign a
granted their request for a preliminary injunction on the basis    form certifying that he was authorized [**1227] by the
of their status as voters, rather than as candidates. No similar   voter to deliver the ballot and that the ballot had not
argument has been forwarded here. In any event, we deem            been tampered with. The record indicates that, in
the issue regarding third-party deliveries of absentee ballots     addition to placing a poster on the Elections Division
not to be moot since it is an important issue, of general          door, the Board published notice of the policy change in
concern beyond this election, which is capable of repetition       local newspapers. Allegheny County residents who
and of escaping review. See Lepal Capital, LLC, v. Medical
                                                                   applied to vote absentee in the November 4, 2003
Professional Liability Catastrophe Loss Fund, 561 Pa. 336,
                                                                   election, however, received a package that included
750 A.2d 299 (Pa. 2000).

                                                         Ronald Hicks
             Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 6 of 12

                                                                                                                 Page 5 of 11
                          577 Pa. 231,"237; 843 A.2d 1223, **1227; 2004 Pa. LEXIS 431, •**7

pre-printed instructions prepared by the Pennsylvania              hand-delivered absentee ballots "challenged" under
Secretary of State which followed the language of the              Pennsylvania law and ordered [***9] that the ballots be
Election Code:                                                     set aside so that the challenges could be considered by
                                                                   the Board under Section 3146.8(e) of the Election Code.
Sign and print your name and the date beneath the
"Absentee Elector's Declaration" on the reverse side of            On November 14, 2003, ten days after the General
the Return Envelope and mail or deliver in person so               Election, the Board held a hearing to consider the
that it reaches the Board of Elections office prior to             challenges of appellants Pierce and Stepnick. Prior to
the ballot deadline of 5:00 p.m., Friday, October 31,              the hearing, appellants withdrew challenges to 487
2003.                                                              hand-delivered ballots, which included all hand-
                                                                   delivered ballots of voters who had identified
By October 31, 2003 -- the deadline for receiving                  themselves on their absentee ballot applications as
absentee ballots -- the Elections Division in Allegheny            having a physical disability or illness. ~ Their remaining
County had received approximately 937 hand-delivered               challenges concerned fifty-finro absentee ballots that had
ballots. 4                                                         been hand-delivered by third parties (***10] on behalf of
                                                                   absentee voters under the procedure established by the
 [***8] On October 31, 2003, appellants Pierce and
                                                                   Board of Elections on October 27, 2003 — i.e., a signed
Stepnick       sought      a      temporary      restraining
                                                                   form certifying that the third [**1228] party was
order/preliminary injunction in the United States District
                                                                   authorized by the voter to deliver the absentee ballot,
Court for the Western District of Pennsylvania, alleging,
                                                                   etc. —and more than 318 additional hand-delivered
inter alia, that the Board of Elections had violated the
                                                                   absentee ballots that may or may not have been
Epua/ Protection Clause by failing to enforce the "in
                                                                   delivered by third parties. $ After a hearing, the Board
person" delivery requirement of Section 3146.6(a) of the
                                                                   determined that a total of fifty-six absentee ballots had
Election Code. After an emergency hearing, the court
                                                                   been hand- delivered by third persons for non-disabled
granted injunctive relief to "preserve the rights of voters
                                                                   voters, and that these ballots were therefore invalid.
to challenge the absentee ballots consistent with the
                                                                   These fifty-six ballots included the fifty-two [*239]
procedures set forth in the election code." Federal
                                                                   absentee ballots that had been delivered in accordance
District Court slip op. at 32. 5 In granting the injunction,
                                                                   with the Board's October 27, 2003 procedure, and four
the court abstained from interpreting the unsettled
                                                                   additional absentee ballots that had been completed
question of whether Section 3146.6(a) [''238] is
                                                                   prior to October 27 by voters who testified that their
mandatory, but reasoned that appellants' equal
                                                                   ballots had been delivered by third parties.
protection claim would have a reasonable likelihood of
success on the merits because if state courts approve               [***11] The Board of Elections also determined that
Allegheny County's construction of the provision,                  finro hand-delivered ballots that the federal district court
disparate statewide policies would prevail and that, in            had ordered set aside had been inadvertently opened
turn, would result in unconstitutional vote dilution. 6            and commingled with a group of sixteen valid ballots,
Accordingly, the federal district court deemed the 937             and thus sua sponte ruled that all eighteen "tainted"
                                                                   ballots were invalid. The Board rejected a challenge
                                                                   concerning aseventy-fifth absentee ballot, that of a
'Appellant states that the number is 937, while appellee and       county employee, Ronald Rydzak, who had delivered
the trial court state that the number is 936. The                  his ballot through the county's inter-office delivery
Commonwealth Court states both figures. The order of the
federal district court specified that 937 hand-delivered ballots
were to be set aside. The discrepancy is irrelevant here and       'Appellants withdrew approximately forty-three additional
for ease of reference we choose the higher number.                 challenges at the hearing. However, there is yet another
                                                                   unexplained discrepancy as to the total number of withdrawn
SThe federal court issued a temporary restraining order on         challenges.
October 31, 2003 and continued the order on November 4,
2003.                                                              $Once again, there are slight discrepancies among the parties
                                                                   and the lower courts as to the actual numbers involved. At the
6 The court found that Allegheny County's standard for             November 11, 2003 Board of Elections hearing, appellants
counting absentee votes under Section 3146.6(a) differed from      introduced Challenger's Exhibit 7, which listed 318 challenged
that of at least one other county: i.e., Allegheny County allows   hand-delivered ballots that may or may not have been
third-party delivery of absentee ba►lots, but Philadelphia         delivered by third-persons. For the purposes of review, we
County does not.                                                   accept that number.

                                                         Ronald Hicks
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 7 of 12

                                                                                                              Page 6 of 11
                         577 Pa. 231, *239; 843 A.2d 1223, *'1228; 2004 Pa. LEXIS 431, *~*11

system. Thus, all together, the Board ruled that seventy-       that all of the absentee ballots that had been invalidated
four absentee ballots were invalid and could not be             by the Board should be counted. ~ ~
counted.
                                                                On further appeal, the Commonwealth Court, sitting en
Pierce and Stepnick filed a petition for review with the        banc, affirmed the trial court's decision regarding the
trial court, challenging the Board of Elections' decision       validity of the [***14] seventy-four absentee ballots. The
regarding the absentee ballot of Rydzak. Appellee               majority opinion by the Honorable Dan Pellegrini
Democratic State Committee of Pennsylvania filed a              concluded that voters were entitled to rely upon the
cross-appeal, seeking reversal of the Board's decision          Board of Elections' instructions, notwithstanding that
that had invalidated the seventy-four absentee ballots.         those instructions violated the plain language of the
Appellees Driscoll and Krupski filed an untimely joint          Election Code. The majority reasoned that this case was
petition to intervene. Appellants Gantman and Susan             analogous to this Court's decision in Union Electric
Gantman for Superior Court, Inc., also filed a petition to      Corporation v. Board of Property Assessment. Appeals
intervene.                                                      & Review of Alleghenv County. 560 Pa. 487, 746 A.2d
                                                                581 (Pa. 2000), where a party had relied upon a tax
The trial court, per the Honorable Joseph James,                board's improper extension of a statutory appeal
reversed      the    Board     of Elections'        decision    deadline. The trial court there quashed the appeal as
invalidating [***12] the seventy-four absentee ballots. 9       untimely and the Commonwealth Court affirmed. This
The trial court observed that the right to vote is a            Court reversed and held that an appeal nunc pro tune
treasured prerogative of citizenship, and that a court          was appropriate because there was a breakdown in the
should avoid construing a statute to disenfranchise a           court's operations through a default of its officers. The
voter if the law is reasonably susceptible of any other          [*241] Commonwealth Court majority sub judice
meaning. Then, without construing the governing                 concluded that the same principle applied to defeat the
statute, the trial court concluded that fifty-four absentee     statutory mandate here:
ballots should not have been disqualified because those
voters had followed the Board of Elections' October 27,         when an administrative body acts negligently,
2003 directive for delivering absentee [*240] ballots via       improperly or in a misleading way (unintentionally or
third persons. ~~ The trial court further reasoned that,        otherwise), there is a breakdown in the agency's
because these fifty-four absentee ballots should be             operations, and when actions are taken by individuals
counted, the Board also erred in dismissing the eighteen        based on the administrative body's [***15] acts, those
ballots that included two inadvertently commingled              individuals cannot be held responsible.
hand-delivered ballots. Further, the trial court concluded
that the Board should not have disenfranchised the four
voters who had attended the public hearing and testified        In re Canvass of Absentee Ballots of November 4. 2003
that their absentee ballots had been delivered by third         General Election, 839 A.2d 451. 459 (Pa. Cmwlth. 2003)
parties. Citing DiPietrae v. City of Philadelphia, 666 A.2d     (en bane). Conceding that the Board's October 27, 2003
1732. 1735 (Pa. Cmw/th. 7995), which held that the              directive had ignored Section 3146.6(a), the majority
Election Code does not expressly [**1229] prohibit              nonetheless concluded that "it is more important to
agents from assisting disabled voters in returning              protect the interest of the voters by not disenfranchising
completed ['k'F"13] absentee ballots, the trial court           them than to adhere to the strict language of the statute
reasoned that the same logic should apply to these four         under these circumstances." Id. at 460. Thus, the
voters who, "for their efforts in good citizenship and          majority determined that the seventy-four ballots should
candor" had been "rewarded with disenfranchisement."            be counted because the Board had misled absentee
Trial Court slip op. at 6. Thus, the trial court concluded      voters by first allowing third-party delivery of absentee
                                                                ballots in violation of Section 3146.6(a~ of the E/ection
                                                                Code, then changing its policy and prohibiting third-party
9 The trial court also granted the intervention petitions and   delivery of absentee ballots, and finally changing its
overruled appellants Pierce and Stepnick's preliminary          policy back again. However, the majority further
objections challenging the standing of the Democratic State
                                                                concluded that Rydzak's absentee ballot, which was
Committee of Pennsylvania.
                                                                delivered through the county's inter-office delivery
10 Here again, we note a discrepancy. The Board of Elections
actually found that fifty-two absentee ballots had been hand-
delivered by third persons in accordance with its October 27,   "The trial court affirmed the Board of Elections' decision, in
2003 directive.                                                 so far as it permitted Rydzak's absentee ballot to be counted.

                                                       Ronald Hicks
           Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 8 of 12

                                                                                                          Page 7 of 11
                       577 Pa. 231, *241; 843 A.2d 1223, *"1229; 2004 Pa. LEXIS 431, *"*15

system, should not be counted because "the statute            Turning first to the question of whether non-disabled
specifically requires that an absentee ballot be delivered    voter absentee ballots delivered by third persons are
[in person] to the Elections Board and he was not             invalid under Section 3146.6 of the Election Code, we
mistakenly informed [***16] that he could do otherwise."     note that HN3[t] the polestar of statutory construction
Id.                                                          is to determine the intent of the General Assembly. 1
                                                             Pa.C.S. ~ 1921(a) (court's sole objective in construing or
Judge Bonnie Leadbetter filed a dissenting opinion in        interpreting a statute remains to "ascertain and
which she noted that the majority's decision was             effectuate the intention of the General Assembly");
contrary to its own precedent, which held that               Hannaberry HVAC v. Workers' Compensation Appeal
"'violations of substantive provisions of the Code cannot    Bd. (Snyder), 575 Pa. 66. 834 A.2d 524. 537 (Pa. 2003).
be overlooked on the pretext of pursuing a liberal           "Generally [*243] speaking, the best indication of
construction."' Canvass of Absentee Ballots. 839 A.2d at     legislative intent is the plain language of a statute."
461 (Leadbetter, J., dissenting) (quoting In re April 70.     Gilmour Manufacturing, 822 A.2d at 679. Furthermore,
1984 Election of East White/and Township. 85 Pa.             HN4[t] in construing statutory language, "words and
Commw. 594. 483 A.2d 1033, 1036 (Pa. Cmwlth.                 phrases shall be construed according to rules of
1984)). Because the Board of Elections' procedure was        grammar and according to their common and approved
not only [**1230] contrary to the Election Code but also     usage. . . ." Id., (quoting 1 Pa.C.S. ~ 7903). The Act
contrary to the explicit written directions sent with the    further provides that, HN5[t] "when the words of a
absentee ballots, Judge Leadbetter concluded that any        statute are clear and free from all ambiguity, the letter of
reliance by the voters was neither [*242] reasonable         it is not to be disregarded under the pretext of pursuing
nor compelling. Moreover, Judge Leadbetter challenged        its spirit." 7 Pa. C. S. ~ 1921(b); see also [~*19]
what she termed the majority's "estoppel doctrine,"          Scheipe v. Orlando. 559 Pa. 172, 739 A.2d 475. 478
which, she maintained, "[gave] carte blanche to local        (Pa. 1999). HN6[?] Under Section 1921(c), it is only
election boards to establish whatever rules they choose,     when the words of a statute "are not explicit' that a court
even where those rules violate explicit directives of the    may resort to other considerations, such as the statute's
Election Code." 839 A.2d. at 462. Such a patchwork of        perceived "purpose," in order to ascertain legislative
different rules from county to county, [***17] Judge         intent. Id. Consistently with the Act, this Court has
Leadbetter concluded, would implicate equal protection       repeatedly recognized that rules of construction, such
concerns.                                                    as consideration of a statute's perceived "object' or
                                                             "purpose," are to be resorted to only when there is an
Judge Robert Simpson filed a separate dissenting
                                                             ambiguity. O'Rourke v. Commonwealth. Dept of
opinion. Judge Simpson agreed with the majority's
                                                             Corrections. 566 Pa. 761, 778 A.2d 7194, 1207 (Pa.
resolution of the substantive issue, but concluded that
                                                             2007) (citing In re Kritz' Estate. 387 Pa. 223. 127 A.2d
the matter was not properly before the court because
                                                              720, 723 (Pa. 1956)); Ramich v. WCAB (Schatz Electric.
the Democratic State Committee did not have standing.
                                                             Inc.), 564 Pa. 656, 770 A.2d 318, 322 jPa. 2001) ("Only
Specifically, Judge Simpson concluded that a political
                                                             when the language of the statute is ambiguous does
party is not a "person aggrieved" under the Election
                                                             statutory construction become necessary.") (citing 1
Code. Thus, because Driscoll and Krupski had not
                                                             Pa. C. S. § 7921(c)); Oberneder v. Link Computer Corp.,
timely filed an appeal, no appeal was timely filed by a
                                                             548 Pa. 207, 696 A.2d 148, 150 (Pa. 7997);
person aggrieved.
                                                             Pennsylvania             Financial             Responsibility
This Court granted allocatur to consider two issues: (1)     Assigned (**1231] Claims Plan v. English. 541 Pa. 424,
whether absentee ballots delivered by third persons on       664 A.2d 84, 87 (Pa. 1995) ("Where the words [**''`20]
behalf of non-disabled voters are invalid under Section      of a statute are clear and free from ambiguity the
3146.6 of the Election Code; and (2) whether counting        legislative intent is to be gleaned from those very
the ballots which were so delivered by third persons         words."). Finally, HN7~f]all things being equal, the law
would violate the Equal Protection Clause of the             will be construed liberally in favor of the right to vote but,
Fourteenth Amendment. These are issues of first              at the same time, we cannot ignore the clear mandates
impression. HN2[t] As these are questions of law, our        of the Election Code. See In re Nomination Petition of
review is plenary. Commonwealth v. Gilmour                   Gallagher, 468 Pa. 79, 359 A.2d 791. 792 (Pa. 7976)
Manufacturing Co.. 573 Pa. 143. 822 A.2d 676, 679 (Pa.       ("we cannot permit a resort to sophistry in an effort to
20031; Phillips v. A-Best Products Co.. 542 Pa. 724. 665     avoid the clear mandates of the Election Code.").
A.2d 1167. 1170 (Pa. 1995). [***18]
                                                             Section 3146.6(a) unequivocally HN8 t] provides that

                                                    Ronald Hicks
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 9 of 12

                                                                                                           Page 8 of 11
                         577 Pa. 231,"243; 843 A.2d 1223, ""1231; 2004 Pa. LEXIS 431, '**20

"the elector shall send [the absentee ballot] by mail,          (reliance on case for proposition that "shall" may be
postage, except where franked, or deliver it in person to       merely directory depending upon legislature's [***23]
the board of [*244] election." 25 P. S. ~ 3146.6(a)             intent misplaced because case was decided before
(emphasis added). The word "shall" carries an                   enactment of Statutory Construction Act). Under the
imperative or mandatory meaning. See Oberneder v.               Statutory Construction Act, if the plain language of the
Link Computer Corp.. 696 A.2d at 750 ("By definition,           statute is unambiguous, we should not seek to avoid the
'shall' is mandatory."); BLACK'S LAW DICTIONARY                 clear command based upon a consideration of
1375 (6th ed. 1990) ("In common or ordinary parlance,           perceived intent or purpose. See 1 Pa.C.S. ~ 9921(c);
and in its ordinary signification, the term 'shall' is a word   Oberneder, supra.
of command, and one which has always or which must
be given compulsory meaning; as denoting obligation.            Although some contexts may leave the precise meaning
The word in ordinary [***21] usage means 'must and is           of the word "shall" in doubt, see B. Gamer, Dictionary of
inconsistent with a concept of discretion."). Thus, under       Modem [**1232] Legal Usage 939 (2d. ed. 1995)
the statute's plain meaning, anon-disabled absentee             ("Courts in virtually every English speaking jurisdiction
voter has two choices: send the ballot by mail, or deliver      have held--by necessity—that shall means may in some
it in person. Third-person hand-delivery of absentee            contexts, and vice versa"), this Court has repeatedly
ballots is not permitted.                                       recognized the unambiguous meaning of the word in
                                                                most contexts. See e.a., Oberneder, supra; see also
But appellees argue that, in light of this Court's well-        Zane v. Friends Hospital, 575 Pa. 236. 836 A.2d 25. 32
settled practice of construing the Election Code liberally      jPa. 2003) ("the verbiage that the documents 'shall be
in favor of the right to vote, the word "shall" should be       kept confidential' is plainly not discretionary but
construed as if it were merely directory and not                mandatory in this context'); Cranberry Park Associates
mandatory. 12 Appellees support this proposition by             v. Cranberry Township Zoning Hearing Board, 561 Pa.
citing this Court's decision in Wieskerger Appeal, 447          456. 751 A.2d 165. 767 (Pa. 2000) ("Here, the word
Pa. 418, 290 A.2d 108 (Pa. 1972). In Wieskerger                 'shall' denotes a mandatory, not permissive [***24]
Appeal, we permitted the counting of absentee ballots           instruction."); Coretskv v. Board of Commissioners of
that were marked in colors other than those provided for        Butler Township, 520 Pa. 513. 555 A.2d 72. 74 (Pa.
in Section 3146.6(a) of the Election Code, despite the          1989) ("By definition, 'shall' is mandatory."). Cf. Francis
provision's instruction that "the elector shall . . .proceed    v. Cor/eto, 418 Pa. 417, 211 A.2d 503, 509 (Pa. 1965)
to mark the ballot only in black lead pencil, indelible         (the word "shall [is] usually considered to be mandatory,
pencil or blue, black or blue-black ink." See 25 P.S.           but it is the intention of the legislature which governs,
3146.6 a (emphasis added). We reasoned that the                 and this intent is to be ascertained from a consideration
ballots should be counted because that provision was            of the entire act, its nature, its object and the
primarily     concerned         with     preserving       the   consequences that would result from construing it one
anonymity [***22] of the vote, and that the use of colors       way or the other.").
other than those required by the Election Code would
not diminish the secrecy of those ballots. We also noted        In Section 3146.6(a), there is nothing to suggest that an
that the provision "does not . . .specify that any other        absentee voter has a choice between whether he mails
type of marking will necessarily be void." Wieskerger           in his ballot or delivers his ballot in person, or has a
Appeal, 290 A.2d at 109.                                        third-party deliver it for him. To construe Section
                                                                3146.6 a as merely directory would render its limitation
Wieskerger Appeal, of course, was decided before the            meaningless and, ultimately, absurd. See 7 Pa.C.S.A.
enactment of HN9r?~] the Statutory Construction Act,             7922 ("the General Assembly [*246] intends the entire
which dictates [*245] that legislative intent is to be          statute to be effective and certain."). Moreover, under
considered only when a statute is ambiguous. See 7              the principle of expressio unius est exclusio alterius, the
Pa. C. S.A. § 1921(b~; Oberneder. 696 A.2d at 150 n. 2          General Assembly's failure to describe an alternative to
                                                                mailing or in-person delivery of absentee ballots
                                                                implies ['"`'~25] that third-person delivery is forbidden.
12 Appellees also argue that it is reasonable to construe the   See Little Beaver Township School Directors' Election.
phrase "in person" as permitting a person other than the
                                                                165 Pa. 233. 30 A. 955, 957 (Pa. 7895) ("In so far as the
absentee voter to hand-deliver the ballot. This argument
                                                                mode of voting is thus specifically prescribed by the act,
ignores that the provision speaks of options available to the
"elector" and thereby confounds the plain meaning of the        all other modes are, by necessary implication,
subsequent phrase "in person."                                  forbidden.").

                                                       Ronald Hicks
           Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 10 of 12

                                                                                                            Page 9 of 11
                        577 Pa. 231, '246; 843 A.2d 1223, ""1232; 2004 Pa. LEXIS 431, *~*25

 Even if we were to conclude that the meaning of the          Court concluded that the Election Code clearly
 word "shall" here is ambiguous, requiring consideration      contemplated delegation in order to facilitate a disabled
 of the provision's purpose, Weiskerger Appeal is not         elector's right to vote. 13 The Commonwealth Court also
 controlling. Unlike Weiskeraer Appeal, there is an           noted that the Americans with Disabilities Act, 42 U.S.C.
obvious and salutary purpose -- grounded in hard                  12132, and the Voting Rights Act, 42 U.S.C.
experience —behind the limitation upon the delivery of        1973aa-6, mandate that the rights of the disabled be
absentee ballots. The provision at issue limits the           preserved and facilitated.         [***28]   Thus, the
number of third persons who unnecessarily come in             Commonwealth Court held that disabled voters could
contact with the ballot and thus provides some                "select agents to assist them in exercising their right to
safeguard that the ballot was filled out by the actual        vote via the absentee ballot process." DiPietrae. 666
voter, and not by a perpetrator of fraud, and that once       A.2d at 1136. This Court entered a per curiam order
the ballot has been marked by the actual voter in secret,     arming the Commonwealth Court. 543 Pa. 591. 673
no other person has the opportunity to tamper with it, or     A. 2d 905.
even to destroy it. See Larson v. Locken, 262 N. W.2d
 752, 754 (S.D. 1978) ("The purposes of absentee voting       Although we are not bound by the Commonwealth
statutes are to allow those voters who are unable to          Court's reasoning in DiPietrae, even if we were, it would
attend the polling place on [***26] election day for          not control here. DiPietrae stands for the narrow
specified reasons the opportunity to exercise their           proposition that disabled voters may receive assistance
fundamental right of voting; to prevent fraud; and to         in completing and delivering their completed absentee
achieve a reasonably prompt determination of the result       ballots to the Board of Elections. The decision in
of the election."). The provision, thus, is consistent with   DiPietrae was powered by considerations regarding the
the spirit and intent of our election law, which requires     Election Code's allowance for [***29] disabled electors
that a voter cast his ballot alone, and that it remain         [*248] and the necessity to accommodate their voting
secret and inviolate. See 25 P. S. ~ 3058(x) ("No voter       rights under federal law. Those considerations are
shall be permitted to receive any assistance in voting        simply not present here, and concerns with preventing
unless . . . he has a physical disability. . . ."); 25 P.S.   vote fraud properly prevail. Accordingly, DiPietrae does
3060(x1 ("No elector shall be allowed to occupy a voting      not apply, and we are not compelled to pretend that
compartment or voting machine booth already occupied          "shall" means "may" under Section 3146.6(x).
by another, except when giving assistance as permitted
by this act."); 25 P.S. ~ 3146.6(x) ("the elector shall, in   Finally, both appellees and the Commonwealth Court
secret proceed to mark the [absentee] ballot"); See also      below cite this Court's decision in Union Electric. 560
Appeal of James, 377 Pa. 405. 105 A.2d 64 (Pa. 1954)          Pa. 481. 746 A.2d 587, for the proposition that absentee
(Election Code "technicalities" are [*247] necessary for      voters who delivered their ballots via third-persons were
preservation of secrecy and purity of ballot). To ignore      entitled to rely upon the Board of Elections' October 27,
Section 3146.6(a)'s clear          [**1233] instructions      2003 directive, even if that directive was contrary to the
regarding in-person delivery would undermine the              law. The reliance upon Union Electric to support some
statute's very purpose as a safeguard against (***27]         general theory of detrimental reliance is misplaced. As
fraud.                                                        discussed supra, Union Electric involved a party who
                                                              filed a late appeal in reliance upon a tax board's
Appellees further rely upon the Commonwealth Court's          improper extension of the statutory appeal deadline.
decision in DiPietrae v. City of Philadelphia, 666 A.2d       The trial court quashed the appeal as untimely and the
1732 (Pa. Cmw/th. 1996), a{fd, 543 Pa. 591. 673 A.2d          Commonwealth Court affirmed. This Court reversed and
905 (Pa. 1996), to support the proposition that Section       held that an appeal nunc pro tunc (literally, "now for
3146.6 a is directory and not mandatory. DiPietrae is         then") was appropriate because there was a breakdown
inapposite. There, disabled voters who needed                 in the court's operations [***30] through a default of its
assistance in delivering their completed absentee             officers. We noted in Union Electric that "allowing an
ballots filed a complaint for declaratory and injunctive
relief seeking guidance as to the manner in which they
could legally vote by absentee ballot. The trial court
                                                              13 The Commonwealth Court concluded that Section 3146.6(x)
granted injunctive relief which, inter alia, authorized       permits an agent to assist a disabled elector in making his
disabled voters to appoint third persons as agents to         mark on the declaration for voting by absentee ballot, and that
deliver completed absentee ballots to the Board of            Section 3146.2(e) does not preclude a disabled elector from
Elections. Affirming the trial court, the Commonwealth        submitting an absentee ballot application through an agent.

                                                     Ronald Hicks
            Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 11 of 12

                                                                                                                Page 10 of 11
                         577 Pa. 231, "248; 843 A.2d 1223, "'1233; 2004 Pa. LEXIS 431, *"*30

appeal nunc pro tunc is a recognized exception to the             Election Code are necessary for the preservation of
general rule prohibiting the extension of an appeal               secrecy and the sanctity of the ballot and [***32] must
deadline." Id. at 584. Union Electric, thus, is a case            therefore be observed — particularly where, as here,
involving a jurisprudential doctrine governing judicial           they are designed to reduce fraud. See Appeal of
filing deadlines.                                                 James, 105 A.2d at 65 (election law will be strictly
                                                                  enforced to prevent fraud).
No similar "recognized exception" exists that would
permit a court to employ [**1234] a jurisprudential                (***33] [*250] For the forgoing reasons, we hold that
doctrine to defeat a substantive provision of the Election        Section 3146.6(a)'s "in person" delivery requirement is
Code. An appeal nunc pro tunc "'is intended as a                  mandatory, and that the absentee ballots of non-
remedy to vindicate the right to an appeal where that             disabled persons who had their ballots delivered in
right has been lost to some extraordinary                         contravention of this mandatory provision are void. See
circumstances."' Id. (quoting Commonwealth v. Stock,              American Labor Partv Case, 352 Pa. 576. 44 A.2d 48,
 545 Pa. 73. 679 A.2d 760, 764 (Pa. 1996)); see also              49 (Pa. 1945 HN10ft] (act done in violation of
Koch Election Contest Case, 351 Pa. 544. 41 A.2d 657,             mandatory provision is void). 15 Accordingly, we reverse
 659 (Pa. 7945) (appeal nunc pro tunc appropriate where           the Commonwealth Court's judgment in so far as it held
election board failed to publicly announce result of              that the fifty-six absentee ballots delivered on behalf of
election and thus prevented candidate from receiving              non-disabled absentee voters in violation of Section
notice in time to appeal). We have held that fraud or the         3146.6 a are valid.
wrongful or negligent act of a court [*249] official may
be a proper reason for holding that a statutory appeal            We further note our reservations concerning the Board
period does not run and that the wrong may be                     of Elections' decision to [**1235] void sixteen valid
corrected [***31] by means of a petition filed nunc pro           ballots simply because they were inadvertently
tunc. See Koch Election Contest. 41 A.2d at 659. That             commingled with two problematic ballots. Because our
principle has no application here. The Board of                   holding today is limited (***34] to the issue upon which
Elections' failure to follow clear substantive provisions of      this Court granted allocatur -- the validity of those ballots
the Election Code does not constitute a breakdown in              hand-delivered by third persons — we do not address
the court's operations which a court has the power to             the lower courts' disposition concerning the eighteen
remedy. Moreover, the position taken by the Board was             commingled and "tainted" ballots. 16
one which was more likely to invite, rather than remedy,
fraud. In addition, that position went to substantive             Mr. Justice Baer did not participate in the consideration
matters -- how to cast a reliable vote -- and not to a
mere procedural matter, such as a filing deadline.                absentee ballots must be delivered to the Board of Elections.
Finally, if we were to approve the Board's contra-                Section 26420 of the Election Code provides that Boards of
statutory actions here upon such "equitable" grounds, it          Elections have limited authority to "make and issue such rules,
would generate a far greater inequity: the uneven                 regulations and instructions, not inconsistent with law. . . ."
treatment of absentee votes throughout the                        25 P.S. 6 26420 (emphasis added). Further, the printed
Commonwealth.                                                     instructions prepared by the Pennsylvania Secretary of the
                                                                  Commonwealth and issued with the absentee ballots plainly
Our precedent is clear: we cannot simply ignore                   explained that voters should "mail or deliver in person" their
substantive provisions of the Election Code. See In re            ballots.
Nomination of Gallagher, supra. We recognize that the
                                                                  15 Because we hold that Section 3146.6(a) is mandatory, we
Board of Elections' instructions may have misled some
                                                                  need not address the issue of whether counting the ballots in
absentee voters. 14 But so-called technicalities of the
                                                                  violation of that provision would violate the Epual Protection
                                                                  Clause.
                                                                  16 Since the Commonwealth Court held that the third-party-
14 We note that there was no testimony or other evidence          delivered absentee ballots were valid, it did not reach the
presented of record which suggested that these absentee           separate question of whether the two suspect ballots that had
voters had third parties deliver their ballots in reliance upon   been inadvertently commingled with sixteen valid ballots
the Board of Elections October 27, 2003 directive. Also, as       rendered all eighteen of those ballots invalid. Further, because
Judge Leadbetter noted in her dissent, any reliance by voters     appellees did not cross-appeal the Commonwealth Court's
upon the Board of Elections' directive is not determinable. The   determination as to the ballot of Rydzak, we also do not pass
Election Code plainly establishes the manner in which             upon the validity of that ballot.

                                                        Ronald Hicks
           Case 2:20-cv-00966-NR Document 415-3 Filed 08/28/20 Page 12 of 12

                                                                                               Page 11 of 11
                        577 Pa. 231, *250; 843 A.2d 1223, "`*1235; 2004 Pa. LEXIS 431, ***34

or decision of this matter.

Mr. Justice Saylor concurs in the result.


  Gnd of Document




                                                   Ronald Hicks
